Attachment to Advisory Action
The amendment and associated remarks filed March 23, 2021 have been carefully considered.  While there may be underlying allowable subject matter in the disclosure of the invention, the amendments and remarks do not make a convincing case for allowability of the claims.  
The comments below are not exhaustive, but will briefly discuss salient points in the remarks filed March 23, 2021:
(1)	On page 6 of the remarks, applicant argues, “reconfiguration command or a write request received from the host 18. Beyond teaching that the host 18 sends a reconfiguration command or a write request to the processor 30, Horning provides reconfiguration command or a write request received from the host 18. Beyond teaching that the host 18 sends a reconfiguration command or a write request to the processor 30, Horning provides no reason to modify the host 18 to perform the function of reconfiguring the SSD memory 58 or writing data to the SSD memory 58.58 or writing data to the SSD memory 58.”
	This argument is not convincing.  To the contrary, the motivation to modify the host 18 to perform the function of reconfiguring the SSD memory 58 or writing data to the SSD memory 58 is that host 18 clearly wants the SSD memory 58 to be configured, as evidenced by its explicit command to do so.
	On page 7, applicant argues that such a motivation is not sufficient, without adequately demonstrating why it would not be sufficient.  Applicant suggests that it is a “mere conclusory statement”, when in fact, host 18 wanting the SSD memory 58 to be configured is clearly how the Horning system operates.  As noted in the rejection, the unobvious change in function. 
	In other words, when a memory system is designed, the choice to centralize all memory coordination on the main CPU versus distribute some functions to a memory controller comes down considerations such as burden on the CPU, cost of extra hardware, speed improvements, etc.  None of these are unobvious changes.  The computer memory art is filled with examples of when to centralize memory control and when to distribute it.  
	The arguments presented on pages 12 and 13 of the final rejection explain this further.
	Applicant’s arguments fail to convincingly demonstrate why it would be unobvious not to distribute memory functions.
(2)	On page 6 of the remarks, applicant argues, “Indeed, Applicant was the first to recognize the problem that the hybrid hard disk drive needs to be provided with a controller having a high computing speed to perform cache control. ’061 Patent at 1:22-24”.  However this citation of the patent is directed to the “BACKGROUND” section of the disclosure.  Moreover, the statement “that the hybrid hard disk drive needs to be provided with a controller having a high computing speed” is not a statement of what needs to be done to correct a deficiency (i.e., a problem to be solved by the patent), but rather what needs to be present in any prior art hybrid hard disk drive system for it to be able to function properly in the first place.

	However, as stated in the rejection, “the CPU of host 18, working in conjunction with disk processor 30; in such cases, the host is usually in charge and any peripheral processors operate according to the instructions issued from the host processor, and this is certainly the case here, as demonstrated by the operations shown in Figures 2-5C; note particularly - Figures 3A-3C demonstrate that host 18 determines what the configuration of the disk drive should be”.
	 It is not impermissible hindsight, but rather a choice between two well-known prior art method of memory management: having the CPU handle all the memory management or having a distributed processor take on some of the memory management duties.  As explained in the rejection, “it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the dual disk drive 10 of Horning into the host system 18, since to make integral without any unobvious change in function was not generally given patentable weight, In re Larson 144 USPQ 347 (CCPA 1965).  This was later shown to apply to electrical systems by In re Tomoyuki Kohno 157 USPQ 275 (CCPA 1968).  In other words, if the dashed line in Figure 1 of Horning were to include host 18 and drive 10 within a single container, the host/memory structure would look very much like Figure 1 of the present invention”.
not using a distributed processor) was generally not given patentable weight, In re Karlson, 153 USPQ 184 (CCPA 1963).
(4)	Finally, applicant argues “integrating Horning’s CPU in the host 18 that executes an operating system with the processor 30 in the dual disk drive 10 that controls or monitors storage activities could not be done ‘without any unobvious change in function.’ Such an integration would require a modification of the CPU in the host 18 to execute a cache driver.”
	However, applicant has not explained why such a modification would have been unobvious.  The prior art is replete with examples of CPUs executing drivers for connected and/or peripheral devices.
Consequently, for purposes of appeal, the proposed amendment(s) will not be entered.
/B. James Peikari/					
Primary Examiner
Art Unit 3992

Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992